UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                  5/25/21




   Josue Paguada,

                          Plaintiff,                                  20-CV-8261 (AJN)

                   –v–                                                      ORDER

  Birthday in a Box, LLC,

                          Defendant.



ALISON J. NATHAN, District Judge:

        Plaintiff filed his complaint on October 5, 2020. Dkt. No. 1. On January 12, 2021,

Plaintiff filed proof of service indicating that Defendant’s answer was due on November 4, 2020.

Dkt. No. 7. No answer was filed. At Plaintiff’s request, the Court adjourned the initial

conference in this matter and so-ordered Plaintiff’s proposal that he obtain a certificate of default

and move for default judgment within 30 days. Dkt. 8. As of the date of this Order, Plaintiff has

failed to do so.

        Within three weeks of this order, Plaintiff shall move for default judgment against

Defendant pursuant to this Court’s Individual Practices in Civil Cases. Plaintiff is on notice that

failure to do so by this date may result in the action being dismissed with prejudice for failure to

prosecute. See United States ex rel. Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004)

(noting “a district judge’s authority to dismiss actions based on a plaintiff’s failure to

prosecute”).

        By June 2, 2021, Plaintiff must serve this order on Defendant and file an affidavit of

service on ECF.
        SO ORDERED.
Dated: May 25, 2021
       New York, New York   ____________________________________
                                      ALISON J. NATHAN
                                    United States District Judge
